Exhibit 10.8

 

Applied Minerals, Inc.

Board Policy on Director Compensation

 

Fees payable for Board and Committee service of non-employee directors is set
forth below. Employee directors receive no compensation for Board or Committee
service.

1. Fees payable in cash, stock, and/or options

 

(i) Base Retainer

$50,000 per year, payable quarterly in four installments in advance

(ii) Committee Chair (Audit, Compensation, Nominating and Governance, HS&E
Committees); Operations Committee

$10,000 per year, payable quarterly in four installments in advance;

 

For the Operations Committee, 2016 fees: Chairman - $100,000 in five year
options, vesting on the date of grant the number being calculated using the
Black-Scholes value of the date of grant and the exercise price being the
closing market price on the date of grant; for independent members - $25,000 in
five year options with the number and exercise price calculated in the same
manner.

(iii) Board Chair

$10,000 per year, payable quarterly in four installments in advance

(iv) Payment terms for such fees except for Operations Committee fees

First 50% of such fees

 

50% of the base retainer, committee chair, and board chairman fees must be taken
in the form of either of stock (not subject to restrictions on transfer other
than those imposed by law) and/or five-year non-qualified options and/or
ten-year non-qualified options or in any combination thereof. As to such 50%
percent, each director may elect the percentage to be taken in stock and the
percentage to be taken in options and to the extent he elects options, the
percentage in five- and/or ten-year options.

 

 

 
 

--------------------------------------------------------------------------------

 

   

 

Second 50% of such fees

 

As to the other 50%, a director may elect to take such fees in the form of cash,
stock (not subject to restrictions other than those imposed by law) and/or
non-qualified options or any combination thereof and to the extent he elects
options, the percentage of options, the percentage in five-year and/or ten-year
options.

 

Award and vesting dates

 

The shares for a quarter will be awarded and options for a quarter will vest on
the Grant Date, March 31st, June 30th, September 30th and December 31st (each a
“Vesting Date”).

 

Determining the number of shares and options

 

The number of shares is to be determined by dividing the value of cash amount of
the fee by the value of the common stock on the Grant Date

2. Fees payable in restricted stock and/or options

Election between restricted stock and options

 

A director may elect to take (i) 50,000 shares of restricted common stock or
(ii) the number of options determined by dividing the value of 50,000 shares of
common stock by the Black Scholes value of the common stock or (iii) any
combination of stock and options.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

Absence of Election

 

In the absence of an election by a director, the fees will be payable in
options.

 

Valuation of common stock and options

 

Common stock is to be valued at the closing common stock price Grant Date or if
the Grant Date is not a trading day, the trading day immediately prior to the
Grant Date.

 

Options are to be valued at the Black Scholes valuation method on Grant Date.

 

Options, Vesting, and Exercise Price

 

Options are five-year or ten-year non-qualified options to purchase shares of
common stock; one-half of such options vesting one year after the Grant Date and
the other half vesting two years after the Grant Date; the exercise price being
the closing price on the Grant Date or if the Grant Date is not a trading day,
the trading day immediately prior to the Grant Date.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

Restrictions of stock

 

The restricted stock and any interest therein may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of except by will or
the laws of descent and distribution during the period prior to the termination
of restrictions.

 

The restrictions will terminate as to 50 percent of the restricted shares one
year after the Grant Date and the restrictions will terminated for the other 50
percent of the shares two years after the Grant Date.

 

Accelerated vesting and termination of restrictions

 

Vesting of options will accelerate and the restrictions on disposition will
terminate upon death, Disability (as defined in the 2012 Long Term Inventive
Plan (the “Plan”)), resignation from the Board of Directors for health reasons,
failure to be included in the list of nominees of the Board of Directors for
election at the next annual meeting of shareholders (the lapse of restrictions
occurring at such time the Board makes such determination), failure to be
reelected as a director at an annual meeting of shareholders if the director was
a nominee of the Board of Directors, or a Change in Control (as defined in the
Plan).

 

Forfeiture

 

In the event of the termination of the director’s service as a director of the
Company for any reason than those listed in the preceding paragraph:

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

(a) prior to the lapse of all of the restrictions on the stock, such portion of
the restricted stock as to which the restrictions have not lapsed shall be
automatically forfeited by the director as of the date of termination;

 

(b) prior to vesting of all of the options, such portion of the options that
have not vested shall be automatically forfeited by the director as of the date
of termination.

 

Additional Provisions including definition of Grant Date

 

See Section 4 below.

(3) Fees payable solely in options

Options

 

Ten-year non-qualified options to purchase 50,000 shares of common stock per
year.

 

Granting date and vesting

 

The granting date for a year’s 50,000 option grant will be January 1 of such
year. 12,500 options will vest on January 1, March 31, June 30, and September
30.

 

Exercise price

 

The exercise price will be the closing price on the trading date immediately
preceding January 1.

 

 

 
 

--------------------------------------------------------------------------------

 

  

 

Accelerated vesting

 

Vesting of options will accelerate upon death, Disability (as defined in the
Plan), resignation from the Board of Directors for health reasons, failure to be
included in the list of nominees of the Board of Directors for election at the
next annual meeting of shareholders (the lapse of restrictions occurring at such
time the Board makes such determination), failure to be reelected as a director
at an annual meeting of shareholders if the director was a nominee of the Board
of Directors, or a Change in Control (as defined in the Plan).

 

Forfeiture

 

In the event of the termination of the director’s service as a director of the
Company for any reason than those listed in the preceding paragraph prior to
vesting of all of the options, such portion of the options that have not vested
shall be automatically forfeited by the director as of the date of termination.

4. Provisions common to Sections 1 and 2 above

Elections

 

Elections are to be made on an annual basis for the entire year.

 

In order to make an election under Section 1 or 2, a director must deliver to
the Board (addressed to the Secretary of the Company) a written election setting
forth the percentage of the fees to be distributed in the form of cash
(applicable only to the first paragraph of 1(iv)), common stock,
five-year-options and/or ten-year options.

 

 

 
 

--------------------------------------------------------------------------------

 

  

 

An election, if made, must be made by January 31.

 

Grant Date

 

An election by a director will be effective on the later of January 1, if an
election is made prior to the end of the year, or the date of the director’s
election is received by the Secretary, if the election is made thereafter. The
term “Grant Date” means the later of the effective date of the election or if no
election is made, January 31.

5. New directors

A director initially elected or appointed during the year will be paid for the
pro rata portion of the fees and the other provisions related to such fees will
be appropriately adjusted.

6. Option agreement

Subject to the provisions set forth above, the form of option agreement to be
used is attached as Exhibit A

 

 

 
 

--------------------------------------------------------------------------------

 

  

Exhibit A

   

APPLIED MINERALS, INC.

2012 LONG-TERM INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Date of Grant:

     

Name of Optionee:

     

Number of Shares Subject to Option:

     

Exercise Price (Per Share):

     

Expiration Date:

     

Vesting Schedule:

     

Optional Provisions Applicable:

Provision

Yes

No

 

A

 

X

 

B

 

X

 

C

 

X

 

        D (i)

X

   

        D (ii)

X

   

        D (iii)

X

 

 

This is a Non-Statutory Stock Option Agreement ("Agreement") between Applied
Minerals, Inc., a Delaware corporation (the "Company"), and the optionee
identified above (the "Optionee") effective as of the date of grant specified
above. To the extent any capitalized terms used in this Agreement are not
defined, they shall have the meaning ascribed to them in the Company's 2012
Long-Term Incentive Plan (the "Plan").

 

 

 
 

--------------------------------------------------------------------------------

 

 

1. Grant

The Optionee is granted this Option to purchase the number of Shares specified
at the beginning of this Agreement.

2. Exercise Price

The price to the Optionee of each Share subject to this Option shall be the
exercise price specified at the beginning of this Agreement.

3. Non-Statutory Stock Option

This Option is not intended to be an "incentive stock option" within the meaning
of Section 422 of the Internal Revenue Code of 1986, as amended (the "Code").

4. Exercise Schedule

This Option shall vest and become exercisable as to the number of Shares and on
the date(s) specified in the exercise schedule at the beginning of this
Agreement. The exercise schedule shall be cumulative; thus, to the extent this
Option has not already been exercised and has not expired, terminated or been
cancelled, the Optionee or the person otherwise entitled to exercise this Option
as provided herein may at any time, and from time to time, purchase all or any
portion of the Shares then purchasable under the exercise schedule.

5. Exercise

Subject to whatever installment exercise and waiting period provisions apply, to
the extent vested, Stock Options may be exercised in whole or in part at any
time during the Option term, by giving written notice of exercise to the
Secretary of the Company specifying the number of shares of Common Stock to be
purchased. Such notice shall be in a form set forth in Exhibit A and shall be
accompanied by payment in full of the purchase price as follows: (i) in cash or
by check, bank draft or money order payable to the order of the Company and
(ii) solely to the extent permitted by applicable law, through a procedure
whereby the Optionee delivers irrevocable instructions to a broker reasonably
acceptable to the Committee to deliver promptly to the Company an amount equal
to the purchase price.

 

 

 
 

--------------------------------------------------------------------------------

 

   

6.  Incentive Compensation Recoupment

The Option Award including any shares of Common Stock issued under the Options
hereunder, will be subject to any compensation recapture policies established by
the Board or the Committee from time to time, in their respective sole
discretion.

7. Option Subject to Plan, Articles of Incorporation and By-Laws

The Optionee acknowledges that this Option and the exercise thereof is subject
to the Plan, the Articles of Incorporation, as amended from time to time, and
the By-Laws, as amended from time to time, of the Company, and any applicable
federal or state laws, rules or regulations.

8. Binding Effect

This Agreement shall be binding in all respects on the heirs, representatives,
successors and assigns of the Optionee.

 

Optional Provisions:

 

A

(i) In the event Optionee engages in Detrimental Activity prior to any exercise
of the Stock Option, all Stock Options held by the Optionee shall thereupon
terminate and expire,

(ii) as a condition of the exercise of a Stock Option, the Optionee shall be
required to certify (or shall be deemed to have certified) at the time of
exercise in a manner acceptable to the Company that the Optionee is in
compliance with the terms and conditions of the Plan and that the Optionee has
not engaged in, and does not intend to engage in, any Detrimental Activity, and

(iii) in the event the Optionee engages in Detrimental Activity during the one
year period commencing on the date the Stock Option is exercised or becomes
vested, the Company shall be entitled to recover from the Optionee at

 

 

 
 

--------------------------------------------------------------------------------

 

  

 

any time within one year after such exercise or vesting, and the Optionee shall
pay over to the Company, an amount equal to any gain realized as a result of the
exercise (whether at the time of exercise or thereafter). 

 

The foregoing provisions described in subsections (i), (ii) and (iii) shall
cease to apply upon a Change in Control.

B

If Optionee’s Termination is by reason of death, Disability or Retirement, all
Stock Options that are held by Optionee that are vested and exercisable at the
time of the Optionee’s Termination may be exercised by Optionee (or, in the case
of death, by the legal representative of Optionee’s estate) at any time within a
period of one year from the date of such Termination, but in no event beyond the
expiration of the stated term of such Stock Options; provided, however, that in
the case of Retirement, if Optionee dies within such exercise period, all
unexercised Stock Options held by Optionee shall thereafter be exercisable, to
the extent to which they were exercisable at the time of death, for a period of
the later of one year from the date of such death or the expiration of the
stated term of such Stock Options.

C

If Optionee’s Termination is by involuntary termination for Cause or voluntary
termination without Good Reason, all Stock Options that are held by such
Optionee that are vested and exercisable at the time of Optionee’s Termination
may be exercised by the Optionee at any time within a period of 90 days from the
date of such Termination, but in no event beyond the expiration of the stated
term of such Stock Options.

 

 

 
 

--------------------------------------------------------------------------------

 

 

D

If a Optionee’s Termination is by involuntary termination without Cause or
voluntary termination for Good Reason, all Stock Options that are held by
Optionee that are vested and exercisable at the time of the Optionee’s
Termination may be exercised by the Optionee at any time within a period of 90
days from the date of such Termination, but in no event beyond the expiration of
the stated term of such Stock Options.

E

Stock Options that are not vested as of the date of Optionee’s Termination for
any reason shall terminate and expire as of the date of such Termination.

F

Stock Options are Transferable to a Family Member in whole or in part and in
such circumstances, and under such conditions, as specified by the Committee.

G

The following are added as methods of exercise for purposes of Section 5:

(i) “Net-Exercise,” which means a procedure by which the Optionee will be issued
a number of shares of Stock determined in accordance with the following formula:
N = X(A-B)/A, where “N” = the number of shares of Stock to be issued to the
Participant upon exercise of the Option; “X” = the total number of shares with
respect to which the Participant has elected to exercise the Option; “A” = the
Fair Market Value of one share of Stock determined on the exercise date; and “B”
= the exercise price per share (as defined in the Participant’s Award
Agreement);

(ii) cancellation of indebtedness; and

(iii) delivery to the Company of unencumbered shares of Common Stock having an
aggregate Fair Market Value on the date of exercise equal to the purchase price
of the Shares as to which this Option is exercised.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Applied Minerals, Inc.

Date: ____________________

   

By:_____________________________

             

_______________________________

Date: ____________________

Signature of Optionee

     

_______________________________

 

Name of Optionee

 

 